Exhibit 10.2




EXHIBIT A




INTERCREDITOR AGREEMENT




THIS INTERCREDITOR AGREEMENT (“Agreement”) is executed as of the 22nd day of
December 2006 (“Agreement Date”), by and among H.M. Flood Business Trust (the
“Trust”) and Wastech, Inc. (“Wastech”).

WHEREAS, Wastech of West Virginia, Inc. (“Wastech WV”) is indebted to Wastech,
 in the amount of $1,211,500 (the “Wastech Debt”);

WHEREAS, Wastech WV is indebted to the Trust,  inclusive of default interest at
eighteen percent (18%) from October 12, 2006, in the amount of $1,025,728 (the
“Trust Debt”);

WHEREAS, following the conveyance of certain oil and gas rights by Wastech WV to
the Trust, the sole assets of Wastech of WV consist of approximately 44,000
acres of subsurface coal, coal bed methane and all other mineral rights in
various counties in West Virginia (the “Mineral Rights”);

WHEREAS, it is in the best interests of Wastech and the Trust to amicably agree
upon the manner in which their respective debts will be paid from the proceeds
from the sale, lease or exploitation of the Mineral Rights.

NOW, THEREFORE, in consideration for the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged by the parties hereto, the parties hereby agree as
follows:

Division of Proceeds.  Notwithstanding the legal priority of the liens security
the Wastech Debt and the Trust Debt and as long as this Agreement is in force
and effect, the Trust and Wastech agree that at all times any and all proceeds
from Mineral Rights shall be distributed in the following order of priority:
 the first $240,000 in proceeds will be paid to the Trust, and applied to the
Trust Debt; the remaining proceeds will be divided equally between the Wastech
Debt and the Trust Debt until all principal and interest on the Trust Debt has
been satisfied in full.  

Proceeds Held in Trust.  In the event either Wastech or the Trust receive any
proceeds that the other party is entitled to receive under Paragraph 1 herein,
then the party receiving the proceeds shall hold the other party’s share in
trust for the exclusive benefit of the other party, and shall promptly pay the
other party his or its share as soon as practicable.  

Legal Action to Collect the Debts.  In the event legal action is necessary to
reduce the collateral securing the Trust Debt and the Wastech Debt to cash, then
the Trust and Wastech agree to hire an attorney mutually acceptable to both to
pursue such legal action, and any proceeds of such legal action shall be first
applied to pay or reimburse the legal fees and other litigation costs of the
action, and second shall be divided between Wastech and the Trust in





accordance with Paragraph 1 herein.  Neither party shall pursue any legal action
against Wastech WV or the Mineral Rights without the written consent of the
other party.

Termination of Agreement.  This Agreement shall terminate, and be of no further
force and effect, in the event either the Wastech Debt or the Trust Debt is paid
in full from any source.

Assignments.  Neither Wastech nor the Trust shall sell, pledge, assign or
otherwise transfer, in whole or in part, its rights or obligations under this
Agreement, without the express written consent of either Wastech or the Trust,
initially, and then only unless such purchaser, creditor, however the case may
be, acknowledges the existence of the terms and conditions of this Agreement and
accepts and consents accordingly.

Binding Effect; No Third Party Beneficiaries.  This Agreement shall be binding
upon and shall inure to the benefit of Wastech and the Trust, their successors
and assigns.  Neither Wastech WV nor any third party shall be considered a third
party beneficiary under this Agreement, nor shall Wastech WV or any third party
have any cause of action or other right or privilege by virtue of the failure of
either Wastech or the Trust to perform any term, covenant or condition of this
Agreement.

Entire Agreement.  This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements, discussions and statements
concerning that subject matter.  No supplement, modification, amendment, waiver
or termination of this Agreement shall be binding unless executed in writing by
the parties hereto.

Necessary Action.  Each party hereto hereby agrees that such party shall execute
and deliver any documents and shall perform any further acts as may be
reasonably necessary to carry out the provisions of this Agreement.  The parties
agree that, if required by either party, Deed of Trust liens will be filed
perfecting liens securing the Wastech Debt and the Trust Debt, as well as this
Intercreditor Agreement, in each county in which the Mineral Rights are located.

Execution and Counterparts.  This Agreement may be executed and delivered by
facsimile and in counterparts.  Each executed counterpart shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

Severability and Savings Clause.  Should any clause, sentence, provision,
paragraph or part of this Agreement for any reason whatsoever, be adjudged by
any court of competent jurisdiction, or be held by any other competent
governmental authority having jurisdiction, to be invalid, unenforceable, or
illegal, such judgment or holding shall not affect, impair, or invalidate the
remainder of this Agreement, but shall be confined in its operation to the
specific clause, sentence, provision, paragraph, or part of this Agreement
directly involved, and the remainder of this Agreement, wherever practicable,
shall remain in full force and effect.





2




IN WITNESS WHEREOF, the parties have signed this Agreement, which shall be dated
and effective as of the date first written above.

WASTECH, INC.




/s/ Richard D. Tuorto

__________________________________

By: Richard D. Tuorto, Chief Executive Officer

Date: December 28, 2006







H.M. FLOOD BUSINESS TRUST




/s/ Richard Parris

____________________________________

By: Richard J. Parris, duly appointed Trustee

Date: December 28, 2006








3


